DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 06/24/2022. The amendments filed on 06/24/2022 have been entered. Accordingly Claims 1-9 and 21-23 are pending. Previous rejections have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claims now recite “…wherein the polymer material of the spine member is continuous with the polymer material of the plurality of rib members…”. However, sufficient support for this limitation can not be found in the original claims, drawings or specification as originally filed. The specification discloses: “ In some embodiments, the substrate forming the conductor interface 220 is made of the same material(s) and/or is similarly flexible as the flex circuit 214. In other embodiments, the conductor interface 220 is made of different materials and/or is comparatively more rigid than the flex circuit 214. For example, the conductor interface 220 can be made of a plastic, thermoplastic, polymer, hard polymer, etc., including polyoxymethylene (e.g., DELRIN®), polyether ether ketone (PEEK), nylon, and/or other suitable materials. As described in greater detail herein, the support member 230, the flex circuit 214, the conductor interface 220 and/or the conductor(s) 218 can be variously configured to facilitate efficient manufacturing and operation of the scanner assembly 110.” [0043], the specification does not teach the polymer material limitation in correlation to the spine member and plurality of rib members being “continuous”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear if the polymer material of the spine member is different from the polymer material of the rib members and connected together to appear “continuous” or if the polymer material is the same for both the spine and plurality of rib members, thus, one material that is intended to be “continuous” throughout the flex circuit or something else. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et. al. (U.S. 20140180072, June 26, 2014)(hereinafter, “Davies”)  and Nix et. al. (U.S. 6776763, August 17, 2004)(hereinafter, “Nix”).
Regarding Claim 1, An intraluminal imaging device (Fig. 1a, element 100) comprising: 
a flexible elongate member (Fig. 1a, element 102, flexible elongate member, [0024]) configured for insertion into a vessel of a patient, the flexible elongate member including a proximal portion and a distal portion (“The invasive intravascular system 100 may be used to perform on a patient any number of medical sensing procedures such as angiography, intravascular ultrasound ( IVUS), photoacoustic IVUS, forward looking IVUS (FL -IVUS), virtual histology (VH), intravascular photoacoustic (IVPA) imaging, pressure determination, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, optical coherence tomography (OCT), computed tomography, intracardiac echocardiography (ICE), forward-looking ICE (FLICE), intravascular palpography, transesophageal ultrasound, or any other medical sensing modalities known in the art. The invasive intravascular system 100 may also be used to perform on a patient any number of therapeutic procedures such as balloon angioplasty, vascular stenting, rotational atherectomy, radio-frequency ablation, and ultrasound ablation.” [0022]; “The flexible elongate member may also include a connecting conduit 116 that carries data between the sensors in the distal portion of the elongate member 102 and a coupler 118 at the proximal end.” [0024]);
With regards to limitations and an imaging assembly comprising a flex circuit disposed in a rolled configuration at the distal portion of the flexible elongate member, the flex circuit comprising: a polymer material, forming a spine member and a plurality of rib members extending from the spine member, wherein the plurality of rib members are longitudinally spaced apart from one another such that the imaging assembly is configured to flex between the plurality of rib members; and a plurality of conductive traces disposed on the polymer material such that the plurality of conductive traces are different than the spine member and the plurality of rib members (The invasive intravascular system 100 includes a flexible elongate member 102, a patient interface module (PIM) 104, a processing system 106, and/or a display 108. The flexible elongate member 102 carries one or more sensors (e.g., sensors 110, 112, and 114) disposed at the distal portion of the elongate member 102.” [0024]; “The flex circuit 506 may contain a film layer of a flexible polyimide material such as KAPTON.TM. (trademark of DuPont). Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, other flexible printed circuit substrates as well as products such as Upilex.RTM. (registered trademark of Ube Industries) and TEFLON.RTM. (registered trademark of E.I. du Pont).” [0053]; “…the flex circuit 506 further includes conductive traces formed on the film layer. Conductive traces carry signals between the transducer control circuits 504a and/or 504b and the transducers 410 and provide a set of pads for connecting the conductors of cable 508. Suitable materials for the conductive traces include copper, gold, aluminum, silver, tantalum, nickel, and tin and may be deposited on the flex circuit 506 by processes such as sputtering, plating, and etching. In an embodiment, the flex circuit 506 includes a chromium adhesion layer. The width and thickness of the conductive traces are selected to provide proper conductivity and resilience when the flex circuit 506 is rolled. In that regard, an exemplary range for the thickness of a conductive trace is between 10-50 .mu.m. For example, in an embodiment, 20 .mu.m conductive traces are separated by 20 .mu.m of space. The width of a conductive trace may be further determined by the size of a pad of a device or the width of a wire to be coupled to the trace.” [0054]). 
	Davies is silent with to a spine member which is continuous with rib members.
Nix in the field of ultrasound transducer arrays shows in Fig. 4 a flat configuration of a wrapped or rolled flexible circuit with spine member continuous with rib members and connected electronics (column 4, lines 10-64).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member which is continuous with rib members as taught in Nix allowing for a well-designed, easier to manufacture using standard production equipment that is easier to control assembly (Nix, column 4, lines 10-64).
Regarding Claim 2, Davies and Nix substantially teach the claim limitations as noted above.
Davies further teaches: wherein: at least one of the plurality of rib members comprises a plurality of ultrasound transducers (Fig. 5, element 502, transducer array, “As indicated by the common reference numbers, the ultrasound transducers 410 of the transducer array 502 may be substantially similar to those disclosed with reference to FIG. 4. The transducer array 502 may include any number and type of ultrasound transducers 410, although for clarity only a limited number of ultrasound transducers are illustrated in FIG. 5. In an embodiment, the transducer array 502 includes 64 individual ultrasound transducers 410.”; [0050]), at least one of the plurality of rib members comprises a plurality of controllers (Fig. 5, “…transducer control circuits (including controllers 504a and 504b) attached to a flex circuit 506.” [0050]; “…the system 500 having 64 ultrasound transducers 410 includes nine transducer control circuits (including control circuits 504a and 504b), of which five are shown.”[0051]), 
With regards to limitation, the spine member comprises the plurality of conductive traces, the plurality of traces facilitate communication between the plurality of the ultrasound transducers and the plurality of controllers, Davies teaches: (Fig. 5, “…the flex circuit 506 further includes conductive traces formed on the film layer. Conductive traces carry signals between the transducer control circuits 504a and/or 504b and the transducers 410 and provide a set of pads for connecting the conductors of cable 508” [0054]).
Davies is silent with regards to a spine member. 
	Nix in the field of ultrasound transducer arrays shows in Fig. 4 a flat configuration of a wrapped or rolled flexible circuit with spine member continuous with rib members and connected electronics (column 4, lines 10-64).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member as taught in Nix allowing for a well-designed, easier to manufacture using standard production equipment that is easier to control assembly (Nix, column 4, lines 10-64).
Regarding Claim 3, Davies and Nix substantially teach the claim limitations as noted above.
Davies further teaches: wherein a proximal-most rib member and a distal-most rib member of the plurality of rib members comprises a plurality of ultrasound transducers (Fig. 5, [0050][0053-0054]).
Regarding Claim 4, Davies and Nix substantially teach the claim limitations as noted above.
Davies further teaches: wherein a central rib member of the plurality of rib members comprises a plurality of ultrasound transducers (Fig. 5, [0050][0053-0054]).
Regarding Claim 5, Davies and Nix substantially teach the claim limitations as noted above.
Davies further teaches: wherein the plurality of rib members comprises five rib members (Fig. 5, [0050][0054]).
Regarding Claim 6, Davies and Nix substantially teach the claim limitations as noted above.
Davies further teaches: wherein different ones of the plurality of rib members 2of the flex circuit comprise different types of ultrasound transducers (“…the ultrasound transducers 410 of the transducer array 502 are piezoelectric micromachined ultrasound transducers (PMUTs) fabricated on a microelectromechanical system (MEMS) substrate using a polymer piezoelectric material. In alternate embodiments, the transducer array includes piezoelectric zirconate transducers (PZT) transducers such as bulk PZT transducers, capacitive micromachined ultrasound transducers (cMUTs), single crystal piezoelectric materials, other suitable ultrasound transmitters and receivers, and/or combinations thereof.” [0050]).
Regarding Claim 7, Davies and Nix substantially teach the claim limitations as noted above.
With regards to limitation, wherein the spine member of the flex circuit extends a length of a longitudinal axis of the imaging assembly, Davies teaches: the flex circuit extends a length of a longitudinal axis of the imaging assembly (Fig. 1 and 5, [0024-0025][0050]).
Davies is silent with regards to a spine member. 
Nix in the field of ultrasound transducer arrays shows in Fig. 4 a flat configuration of a wrapped or rolled flexible circuit with spine member continuous with rib members and connected electronics (column 4, lines 10-64).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member as taught in Nix allowing for a well-designed, easier to manufacture using standard production equipment that is easier to control assembly (Nix, column 4, lines 10-64).
Regarding Claim 8, Davies and Nix substantially teach the claim limitations as noted above.
With regards to limitation, wherein the plurality of rib members extend from the spine member in a direction transverse to the longitudinal axis of the imaging assembly, Davies further teaches: (Fig. 1 and 5, [0024-0025][0050]).
Davies is silent with regards to a spine member. 
Nix in the field of ultrasound transducer arrays shows in Fig. 4 a flat configuration of a wrapped or rolled flexible circuit with spine member continuous with rib members and connected electronics (column 4, lines 10-64).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member as taught in Nix allowing for a well-designed, easier to manufacture using standard production equipment that is easier to control assembly (Nix, column 4, lines 10-64).
Regarding Claim 9, Davies and Nix substantially teach the claim limitations as noted above.
Davies further teaches: wherein the plurality of rib members extend around the longitudinal axis of the imaging assembly (Fig. 1 and 5, [0024-0025][0050][0054]).
Regarding Claim 21, Davies and Nix substantially teach the claim limitations as noted above.
With regards to limitation, wherein the spine member comprises a portion of the polymer material that is continuous along a longitudinal axis of the imaging assembly, Davies teaches: (“…the directionally-focused circuits are arranged such that they are most sensitive along a radial axis substantially perpendicular to the circumferential surface of the elongate member 200 (i.e., axis 214 of sensors 204a). This configuration may produce in a greater variation in radiation measurement of sensors on the portion of the circumferential surface unshielded from the radiation source by the elongate member 200.” [0037]).  
Davies is silent with regards to a spine member. 
Nix in the field of ultrasound transducer arrays shows in Fig. 4 a flat configuration of a wrapped or rolled flexible circuit with spine member continuous with rib members and connected electronics (column 4, lines 10-64).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member as taught in Nix allowing for a well-designed, easier to manufacture using standard production equipment that is easier to control assembly (Nix, column 4, lines 10-64).
Regarding Claim 22, Davies and Nix substantially teach the claim limitations as noted above.
Davies further teaches: wherein the plurality of rib members are longitudinally spaced apart from one another by gaps in the polymer material (“…the ultrasound transducers 410 of the transducer array 502 are piezoelectric micromachined ultrasound transducers (PMUTs) fabricated on a microelectromechanical system (MEMS) substrate using a polymer piezoelectric material. In alternate embodiments, the transducer array includes piezoelectric zirconate transducers (PZT) transducers such as bulk PZT transducers, capacitive micromachined ultrasound transducers (cMUTs), single crystal piezoelectric materials, other suitable ultrasound transmitters and receivers, and/or combinations thereof.” [0050]; “The control circuits 504a and 504b are attached to a flex circuit 506. The flex circuit 506 provides structural support and physically connects the transducer control circuits 504a and/or 504b to the transducers 410. The flex circuit 506 may contain a film layer of a flexible polyimide material such as KAPTON.TM…Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, other flexible printed circuit substrates as well as products…The film layer is configured to be wrapped around a ferrule to form a cylindrical toroid in some instances. [0053]; “The width and thickness of the conductive traces are selected to provide proper conductivity and resilience when the flex circuit 506 is rolled. In that regard, an exemplary range for the thickness of a conductive trace is between 10-50 .mu.m. For example, in an embodiment, 20 .mu.m conductive traces are separated by 20 .mu.m of space. The width of a conductive trace may be further determined by the size of a pad of a device or the width of a wire to be coupled to the trace.” [0054]; “Encapsulating epoxy 610 fills the space between the transducer control circuits 604 and the retaining structure 608 and/or between the retaining structure 608 and a ferrule 612 in some embodiments. Similar to the retaining structure 608, the encapsulating epoxy 610 may also include a radiopaque material to partially shield the radiation-sensitive circuits 510” [0056]).
Regarding Claim 23, Davies and Nix substantially teach the claim limitations as noted above.
Davies further teaches: wherein the plurality of conductive traces are spaced apart from one another by portions of the polymer material (“…the flex circuit 506 further includes conductive traces formed on the film layer. Conductive traces carry signals between the transducer control circuits 504a and/or 504b and the transducers 410 and provide a set of pads for connecting the conductors of cable 508. Suitable materials for the conductive traces include copper, gold, aluminum, silver, tantalum, nickel, and tin and may be deposited on the flex circuit 506 by processes such as sputtering, plating, and etching. In an embodiment, the flex circuit 506 includes a chromium adhesion layer. The width and thickness of the conductive traces are selected to provide proper conductivity and resilience when the flex circuit 506 is rolled. In that regard, an exemplary range for the thickness of a conductive trace is between 10-50 .mu.m. For example, in an embodiment, 20 .mu.m conductive traces are separated by 20 .mu.m of space. The width of a conductive trace may be further determined by the size of a pad of a device or the width of a wire to be coupled to the trace.” [0054]). 

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793